Title: To James Madison from Robert R. Livingston, 20 December 1802
From: Livingston, Robert R.
To: Madison, James


Dear sir
Paris 20. Decr. 1802
As this letter will go to Rouen without being certain of finding the ship there by which I hope to send it, I must defer writing fully, and particularly to you, this being principally intended to cover the enclosed letter from Mr. Obrien, which it is of consequence that you should have as soon as possible.
I have recd. your favor by Mde. Brogniard, and had as you will find anticipated your wishes in finding another channel to the First Consul the consequence of which is that I have at this moment some very strong memorials under his eye and some projects that appear to be well received. But the subject is too delicate to treat here, when a safe conveyance offers, I shall write to you more at large. The minister has changed his conduct very much for the better either because of our late difference or because he suspects that I have another passage to the First Consul. France has not yet got Florida, but there is not much doubt that her negociations on this subject will succeed, as Parma is a favorite object with Spain. Pray be explicit in the amount of what I may offer and consider the value of the country in the views of its importance to peace the expensive establishments it will save and its intrinsic worth from the price of the land and actual revenue. I do not however mean that you should infer from this, that my prospects of attaining the object are great, because I find as Mr. Talleyrand told me yesterday the First Consul entete with this project. But I have made so many Converts, that I would wish, in case favorable circumstances should arise, to know how to act. If left to myself I may go beyond the mark. General politics you will collect from the papers I send. I have mentioned that the storm in England will blow over for the present And the peace will not be lasting. The armament for Louisiana has not yet sailed—the civil officers are yet here, If I am rightly informed by the Minister from whom I had it yesterday.
The necessity of my sending this immediately prevents my adding any thing but my assurances of the highest Esteem. I have the honor to be Sir Your most Obt. Hble Sert
Robt R Livingston
23d Decr. This day had a long conversation with both the minister of foreign affairs, & of the marine on the subject of Louisiana—the Armament not yet sailed—Florida not yet ceded—more hesitation & doubt on this subject than I have yet observed. I have in a private memorial now under the consul’s eye touched a string that has alarmed them. I can not now explain. The minister knows nothing of this. Set on foot a negotiation for fixing our bounds with Britain but by no means conclude til you hear from me that all hope here is lost. It is an important card in my hands and must for the present at least be some what under my controul. Do not absolutely despair tho you may have no great reason to hope should New Orleans be possessed by a small force.
This letter goes by the way of England by Mr. Merry who has not allowed me time to give it you in any better dress I must wait for some more direct conveyance to write fully to you.

 

   
   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (ibid., vol. 1). RC marked “Duplicate” and “with a new post[s]cript.” In a clerk’s hand, except for Livingston’s signature and postscript. Docketed by Wagner. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly by JM, who received the RC by 14 Mar. 1803 (see JM to Jefferson, 14 Mar. 1803, and n. 3). Another copy of the RC (NHi: Livingston Papers), which is decoded in an unidentified hand and does not include the postscript, is dated 26 Dec. 1802 and docketed by Brent, “20 Decr 1802.” Draft and letterbook copy are dated 26 Dec. 1802 and do not include the postscript.



   
   See O’Brien to JM, 23 Nov. 1802, and n.



   
   This was probably JM’s 15 Oct. 1802 letter to Livingston. On 10 Oct. Jefferson had sent Livingston a private letter by a Mme. Brugnard (DLC: Jefferson Papers).



   
   See Livingston to JM, 2 Nov. 1802, and nn. 4 and 10.



   
   Entêté: infatuated.



   
   Livingston wrote “757. 412.” (med nou), which JM decoded as “memoir.” Livingston probably intended to encode “memorial now” (751. 416.).



   
   Livingston was probably referring to the undated letter to Joseph Bonaparte that he discussed in his 12 May 1803 dispatch to JM (see Livingston to JM, 12 May 1803, and n. 10).



   
   Anthony Merry, who had been serving as British minister ad interim at Paris, was returning to London, where he was married in January 1803 (Lester, Anthony Merry Redivivus, pp. 8, 12).


